—Order, Supreme Court, New York County (Paula J. Omansky, J.), entered April 7, 1994, which denied plaintiff’s motion in limine to withhold from the jury the fact that the parties are married to one another, unanimously affirmed, without costs.
We agree with the IAS Court that in this action for personal injuries, the fact that plaintiff passenger was married to defendant driver after the commencement of the action is relevant to the parties’ credibility, particularly on the issue of damages, and not so prejudicial as to require its exclusion from the jury’s consideration (cf., Kish v Board of Educ., 76 NY2d 379, 385). Concur—Murphy, P. J., Rosenberger, Nardelli and Williams, JJ.